Order, Supreme Court, Bronx County (Bertram Katz, J.), entered November 2, 1992, which, inter alia, granted plaintiff temporary exclusive use and occupancy of the marital residence, and denied defendant temporary maintenance and interim counsel fees, unanimously affirmed, without costs.
While ordinarily a hearing is required before interim exclusive occupancy is directed (Nunes v Durante, 181 AD2d 520), the immediate hearing directed by the court in connection with this and the other issues raised on the motions is an appropriate remedy under the circumstances presented herein (cfi, supra). Nor was it an abuse of discretion for the court to deny defendant temporary maintenance and interim counsel fees.
Although defendant is temporarily unemployed and receiving unemployment insurance, he is paying none of the costs of maintaining the family or the marital residence, and is in arrears in child support. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.